Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2021 has been entered.

Claim Status
This action is in response to papers filed 02/03/2021.  Claim 30 has been amended; claims 1-29, cancelled; claims 32-39, newly added.  Accordingly, claims 30-39 are pending in the application and under consideration on the merit. 

Withdrawn Claim Rejections - 35 USC § 102 or 103 
The rejection of claims 16-24 and 28-29 under 35 U.S.C. 102(a)(1) as being anticipated by or alternatively 103 as being unpatentable over Torihara et al (“Torihara”, US 4959393 A, issued September 25, 1990) is hereby withdrawn in view of amendments dated 02/02/21.

Withdrawn Claim Rejections - 35 USC § 103


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jaksha Tomic on March 25, 2021 (called and claim amends’s discussed).
In the claims:
Claim 30 is amended by replacing “an optionally” with -- a -- in lines 5-6; adding -- wherein said cosmetic composition is a cream, lotion, gel, paste or capsule – immediately after the word “skin” in line 9.
Claim 31 is cancelled.
Claim 37 is amended by replacing “an optionally” with -- a -- in lines 5-6; replacing the comma with a period immediately after the word “skin” in line 10.

Terminal Disclaimer
The terminal disclaimers filed on 03/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of patent numbers 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Vielhaber et al. (US 20090162305 A1, published June 25, 2009), discloses that resorcinol derivatives (e.g. chemical name: 4-(1-phenylethyl)1,3-benzenediol) and a method for lightening skin using dermatological formulations including pump sprays, creams, ointments, lotions. However, Vielhaber et al does not disclose the combination of resorcinol and ginger root CO2 extract as claimed.  Thus, Vielhaber et al does not anticipate nor render obvious the method as claimed. In conclusion, the case is allowed for the reasons set forth in applicants arguments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Claims 30 and 32-39 are allowed.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANZHI ZHANG whose telephone number is (571)272-3117.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANZHI ZHANG/            Primary Examiner, Art Unit 1617